¶34 (dissenting) — I respectfully dissent. The confrontation clause guarantees that “[i]n all criminal prosecutions, the accused shall enjoy the right... to be confronted with the witnesses against him.” U.S. Const., amend. VI. This right is secured by cross-examination, the “ ‘greatest legal engine ever invented for the discovery of truth.’ ” California v. Green, 399 U.S. 149, 158, 90 S. Ct. 1930, 26 L. Ed. 2d 489 (1970) (quoting 5 John Henry Wigmore, Evidence in Trials at Common Law § 1367 (3d ed. 1940)).
Armstrong, J.,
¶35 I agree that the admission of a child’s hearsay statements in a sexual abuse case does not violate the confrontation clause if the child (1) is a witness at trial, (2) is asked about the event and the hearsay statement, and (3) the defendant is provided an opportunity to fully cross-examine the child. State v. Clark, 139 Wn.2d 152, 159, 985 P.2d 377 (1999); see also United States v. Owens, 484 U.S. 554, 559, 108 S. Ct. 838, 98 L. Ed. 2d 951 (1988); Majority op. at 199. But I disagree that Price had this opportunity.
¶36 In In re Personal Restraint of Grasso, 151 Wn.2d 1, 9-10, 84 P.3d 859 (2004) (plurality opinion), the child witness testified that she did not remember if she was abused, but she also testified that she told the truth to a nurse who related her hearsay statements about the alleged abuse. A plurality of our Supreme Court held that the “I can’t remember” answers were “a constitutionally acceptable response” for confronta*208tion clause purposes and found that Grasso had an adequate opportunity for cross-examination because the alleged victim testified at trial. Grasso, 151 Wn.2d at 17. But as a plurality opinion, Grasso has only limited precedential value and is not binding. In re Pers. Restraint of Isadore, 151 Wn.2d 294, 302, 88 P.3d 390 (2004) (citing State v. Gonzalez, 77 Wn. App. 479, 486, 891 P.2d 743 (1995)).
¶37 Before Grasso, the opportunity to cross-examine meant “more than affording the defendant the opportunity to hail the witness to court for examination[;] [i]t require [d] the State to elicit the damaging testimony from the witness so the defendant may cross-examine if he so chooses.” State v. Rohrich, 132 Wn.2d 472, 478, 939 P.2d 697 (1997) (footnote omitted). In Rohrich, the State called the child witness but asked her only innocuous questions; it did not ask about any alleged abuse. Rohrich, 132 Wn.2d at 474. The jury convicted Rohrich on the basis of the child’s hearsay statements to various adults. Rohrich, 132 Wn.2d at 474-75. The court reversed, holding that “ ‘testifies,’ as used in [the child hearsay statute] means the child takes the stand and describes the acts of sexual contact alleged in the hearsay.” Rohrich, 132 Wn.2d at 481.
¶38 In Clark, the child witness denied she was sexually abused, acknowledged her hearsay statements detailing the abuse, and said they were lies. Clark, 139 Wn.2d at 155. The court affirmed the convictions, distinguishing Rohrich on the basis that there, the State avoided all questioning about the alleged abuse. Clark, however, had the opportunity to cross-examine because the victim was asked about the abuse and her hearsay statements. Clark, 139 Wn.2d at 161.
¶39 Moreover, the persuasiveness of Grasso and Clark are further diminished by the United States Supreme Court’s decision in Crawford v. Washington, 541 U.S. 36, 68, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004), which held that the confrontation clause bars testimonial hearsay unless the declarant is unavailable and the defendant had a prior opportunity to cross-examine him. Although R.I.T. and the *209child witnesses in Grasso and Clark testified at trial, Crawford made clear the central importance of cross-examination in criminal trials — “[the confrontation clause] commands, not that evidence be reliable, but that reliability be assessed in a particular manner: by testing in the crucible of cross-examination.” Crawford, 541 U.S. at 61.
¶40 Here, R.I.T. responded “[m]e [sic] forgot” when asked if Price touched her and did not remember what she told her mother and Detective Bergt. 2 RP at 39, 41. Although the State technically asked about the alleged abuse and her hearsay statements, R.I.T.’s responses provided no information on which she could be effectively cross-examined. Unlike the victim in Clark, R.I.T. did not say that her statements were lies; she gave no information at all. See Clark, 139 Wn.2d at 155. Accordingly, she was insulated from any meaningful cross-examination on bias, motive, or her ability to accurately relate what happened. In fact, cross-examining R.I.T. would likely produce testimony incriminating Price; this would violate a different Sixth Amendment right — effective assistance of counsel. See Strickland v. Washington, 466 U.S. 668, 689-90, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). For these reasons, I respectfully dissent.
Review granted at 156 Wn.2d 1005 (2006).